Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims:	

Action is in response to the claim filed on 5/16/2022.

	Claims 19 & 21-36 have been examined and are pending with this action.
	Claims 1-18 have been cancelled.
	Claims 19 & 21-24 and 32 are allowed.
  
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 25-31 & 33-36 are rejected on the ground of nonstatutory double patenting obviousness as being unpatentable over claims 1-9 & 19-27 of U.S. App # 16043926. Although the conflicting claims are not identical, they are not patentably distinct from each other because: see table below.


Instant Application
US App 16043926
Claim
Limitation
Claim
Limitation
19
A method performed by a controller to migrate a network service at a first device to a second device without interrupting traffic flows for which the network service is being performed, the network service associated with a particular Internet Protocol (IP) address, the method comprising: instructing the first device to migrate the network service to the second device, wherein the migration includes sending, to the second device, state information associated with at least one existing flow currently serviced by the network service at the first device; and instructing the second device to send a gratuitous address resolution protocol (GARP) message to an upstream network device to associate the particular IP address with a particular network interface of the second device at the upstream network device such that future traffic destined for the particular IP address received at the upstream network device is directed to the particular network interface of the second device

Dependent Claims.
20. The method of claim 19, wherein, after the GARP message is sent by the second device but before the state information for a particular existing flow is sent to the second device, the second device receives a packet belonging to the particular existing flow, and the second device forwards the packet to the first device for processing. 21. The method of claim 19, wherein prior to the gratuitous ARP being sent, traffic that is associated with a new flow is received by the first device, and forwarded by the first device to the second device. 22. The method of claim 19, wherein the first device and the second device include at least one of a physical device and a virtual device. 23. The method of claim 19, wherein, after state information for a particular existing flow has been sent to the second device, but before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device forwards the packet to the second device for processing. 24. The method of claim 19, wherein, before state information for a particular existing flow has been sent to the second device, and before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device performs the network service. 
1
A method performed by a controller to migrate a network service at a first device to a second device without interrupting traffic flows for which the network service is being performed, the network service associated with a particular Internet Protocol (IP) address, the method comprising:  
instructing the first device to migrate the network service to the second device, wherein the
migration includes sending, to the second device, state information associated with at least one existing flow currently serviced by the network service at the first device;
instructing the second device to send a gratuitous address resolution protocol (GARP) message  to an upstream network device to associate the particular IP address with a particular network interface of the second device at the upstream network device such that future traffic destined for the particular IP address received at the
upstream network device is directed to the particular network interface of the second device.

Dependent Claims.
2. The method of claim 19, wherein, after the GARP message is sent by the second device but before the state information for a particular existing flow is sent to the second device, the second device receives a packet belonging to the particular existing flow, and the second device forwards the packet to the first device for processing. 3. The method of claim 19, wherein prior to the gratuitous ARP being sent, traffic that is associated with a new flow is received by the first device, and forwarded by the first device to the second device. 4. The method of claim 19, wherein the first device and the second device include at least one of a physical device and a virtual device. 19. The method of claim 19, wherein, after state information for a particular existing flow has been sent to the second device, but before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device forwards the packet to the second device for processing. 20. The method of claim 19, wherein, before state information for a particular existing flow has been sent to the second device, and before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device performs the network service.




25
A controller system comprising: one or more networking interfaces configured to transmit and receive data; one or more processing units; and a non-transitory machine readable medium storing a program for execution by the processing units, the program for migrating a network service at a first device to a second device without interrupting traffic flows for which the network service is being performed, the network service associated with a particular Internet Protocol (IP) address, the program comprising sets of instructions for: instructing the first device to migrate the network service to the second device, wherein the migration includes sending, to the second device, state information associated with at least one existing flow currently serviced by the network service at the first device; and instructing the second device to send a gratuitous address resolution protocol (GARP) message to an upstream network device to associate the particular IP address with a particular network interface of the second device at the upstream network device such that future traffic destined for the particular IP address received at the upstream network device is directed to the particular network interface of the second device.00


26. The controller system of claim 25, wherein, after the GARP message is sent by the second device but before the state information for a particular existing flow is sent to the second device, the second device receives a packet belonging to the particular existing flow, and the second device forwards the packet to the first device for processing. 27. The controller system of claim 25, wherein prior to the gratuitous ARP being sent, traffic that is associated with a new flow is received by the first device, and forwarded by the first device to the second device. 28. The controller system of claim 25, wherein the first device and the second device include at least one of a physical device and a virtual device. 29. The controller system of claim 27, wherein, after state information for a particular existing flow has been sent to the second device, but before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device forwards the packet to the second device for processing. 30. The controller system of claim 25, wherein, before state information for a particular existing flow has been sent to the second device, and before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device performs the network service.





31
A non-transitory machine readable medium storing a program for execution by a set of processing units, the program for migrating a network service at a first device to a second device without interrupting traffic flows for which the network service is being performed, the network service associated with a particular Internet Protocol (IP) address, the program comprising sets of instructions for: instructing the first device to migrate the network service to the second device, wherein the migration includes sending, to the second device, state information associated with at least one existing flow currently serviced by the network service at the first device; and instructing the second device to send a gratuitous address resolution protocol (GARP) message to an upstream network device to associate the particular IP address with a particular network interface of the second device at the upstream network device such that future traffic destined for the particular IP address received at the upstream network device is directed to the particular network interface of the second device.





32. The non-transitory machine readable medium of claim 31, wherein, after the GARP message is sent by the second device but before the state information for a particular existing flow is sent to the second device, the second device receives a packet belonging to the particular existing flow, and the second device forwards the packet to the first device for processing. 33. The non-transitory machine readable medium of claim 31, wherein prior to the gratuitous ARP being sent, traffic that is associated with a new flow is received by the first device, and forwarded by the first device to the second device. 34. The non-transitory machine readable medium of claim 31, wherein the first device and the second device include at least one of a physical device and a virtual device. 35. The non-transitory machine readable medium of claim 31, wherein, after state information for a particular existing flow has been sent to the second device, but before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device forwards the packet to the second device for processing. 36. The non-transitory machine readable medium of claim 31, wherein, before state information for a particular existing flow has been sent to the second device, and before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device performs the network service. 














































	Claims 5-9 & 21-27 of 19043926 claims similar limitation of claims 25-36 of instant application.	
It is noted that (U.S. app 16043926) teaches substantially the same limitation as Instant application’s independent claims and dependent claims while failing to teach the limitation underlined in the table above. Nickolov discloses a method of migrating a network service that is currently being performed by a first device to be performed by a second device. Wang discloses the deficiency of Nickolov which recites as wherein after the gratuitous ARP is sent, traffic that is associated with the existing flow and that is sent by the client application before the state information of the existing flow is migrated from the first device to the second device is sent to the second device and forwarded by the second device to the first device 
(Nath: [0007 & 0010]: " the method includes receiving, by an intermediary device of the cluster via the link aggregation, a Gratuitous ARP (GARP) message for an external IP address. In some embodiments, the method includes updating, by the intermediary device, the intermediary device's local ARP entry and sending to each of the other intermediary device of the link aggregation a message to update their respective ARP entries &  an intermediary device of the cluster receives via the link aggregation a Gratuitous ARP (GARP) message for an external IP address. ”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Nickolov in view of Nath to figure out sending GARP request.  One would be motivated to do so because this technique advantageously allows to inform the other intermediary devices in the link aggregation of the ARP reply (Nath  [0007]).

Claim Rejections - 35 USC § 103
 Following is a quotation of 35 U.S.C. 103(a) which forms basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through invention is not identically disclosed or described as set forth in section 102 of this title, if differences between subject matter sought to be patented and prior art are such that subject matter as a whole would have been obvious at time invention was made to a person having ordinary skill in art to which said subject matter pertains.  Patentability shall not be negatived by manner in which invention was made.

 factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining scope and contents of prior art.
2.	Ascertaining differences between prior art and claims at issue.
3.	Resolving level of ordinary skill in pertinent art.
4.	Considering objective evidence present in application indicating obviousness or nonobviousness.

	Claims  25, 28, 31 & 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nickolov et al  (2013/0346572) in view of Nath et al. (US Pub # 2013/0339547).

As per claim 31 Nickolov discloses a non-transitory machine readable medium storing a program for execution by a set of processing units, the program for migrating a network service at a first device to a second device without interrupting traffic flows for which the network service is being performed, the network service associated with a particular Internet Protocol (IP) address (Nickolov: [ABS]: "techniques for migrating virtual appliances from a first server grid to a second server grid via a communication network.”), the program comprising sets of instructions for:
instructing the first device to migrate the network service to the second device, wherein the migration includes sending, to the second device, state information associated with at least one existing flow currently serviced by the network service at the first device  (Nickolov: [Fig 39: 0091 & 0362 & 0781]: " one or more embodiments relates to machine readable media that include program instructions, state information & During the execution of an application, the execution control module 3902 may further interface with external software, making such application available for management by conventional data center management software, and forwarding alerts and other events related to the running application to such software & Bandwidth and other characteristics relevant to streaming audio, video and other content from and to the application.”), and
Examiner Note:  Fig 39 discloses multiple devices and module 3902 provides (forwards)_ alerts (notifications) to the other devices such as server T1 and T2 and other related events related data and stream data is being interpreted as event related data.  
 
Nickolov does not explicitly teaches instructing the second device to send a gratuitous address resolution protocol (GARP) message to an upstream network device to associate the particular IP address with a particular network interface of the second device at the upstream network device such that future traffic destined for the particular IP address received at the upstream network device is directed to the particular network interface of the second device. 
Nath discloses instructing the second device to send a gratuitous address resolution protocol (GARP) message to an upstream network device to associate the particular IP address with a particular network interface of the second device at the upstream network device such that future traffic destined for the particular IP address received at the upstream network device is directed to the particular network interface of the second device (Nath: [0007 & 0010]: " the method includes receiving, by an intermediary device of the cluster via the link aggregation, a Gratuitous ARP (GARP) message for an external IP address. In some embodiments, the method includes updating, by the intermediary device, the intermediary device's local ARP entry and sending to each of the other intermediary device of the link aggregation a message to update their respective ARP entries &  an intermediary device of the cluster receives via the link aggregation a Gratuitous ARP (GARP) message for an external IP address. ”).
Examiner Note:  The generate an ARP response packet based on MAC address VM2-MAC corresponding to IP address VM2-IP is sent after the packed is migrated from VM1 to VM2.

It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Nickolov in view of Nath to figure out sending GARP request.  One would be motivated to do so because this technique advantageously allows to inform the other intermediary devices in the link aggregation of the ARP reply (Nath [0007]).

Claims 25 is rejected based on rationale provided for claim 31.

As per claim 34 Nickolov/Wang discloses the method of Claim 19, wherein the first device and the second device include at least one of a physical device, a virtual device (Nickolov: [0082 & Fig 1]: " FIG. 1A illustrates an example embodiment of a server system 80 which may be used for implementing various aspects/features described herein. In at least one embodiment, the server system 80 includes at least one network device 60, and at least one storage device 70 (such as, for example, a direct attached storage device)”).

Claims 28 is rejected based on rationale provided for claim 34.


Claims 27, 29-30, 33 & 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nickolov et al  (2013/0346572) in view of Nath et al. (US Pub # 2013/0339547) in further view of Wang et al. (US Pub # 2017/0353572).


As per claim 33 Nickolov/Nath discloses non-transitory machine readable medium of claim 31 (Nickolov: [0082 & Fig 1]: " FIG. 1A illustrates an example embodiment of a server system 80 which may be used for implementing various aspects/features described herein. In at least one embodiment, the server system 80 includes at least one network device 60, and at least one storage device 70 (such as, for example, a direct attached storage device)”).
Modified Nickolov doesn’t explicitly teaches wherein prior to the gratuitous ARP being sent, traffic that is associated with a new flow is received by the first device, and forwarded by the first device to the second device.
Wang however discloses wherein prior to the gratuitous ARP being sent, traffic that is associated with a new flow is received by the first device, and forwarded by the first device to the second devicw (Wang: [0024]: " According to any one of source IP address and source MAC address of a packet related to flow and any one of destination IP address and destination MAC address of the packet related to flow, a SDN controller may determine whether the source host and the destination host of the packet related to flow are on a same physical server. For example, if the packet related to flow is an ARP request packet, the SDN controller may determine whether the source host and the destination host are on a same physical server based on source IP address or source MAC address of the ARP request packet and destination IP address of the ARP request packet.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Nickolov in view of Wang to figure out sending ARP request.  One would be motivated to do so because this technique advantageously allows the forwarding of the packet to a physical network card of the physical server where the vSwitch is deployed (Wang  [ABS]).


As per claim 35 Nickolov/Wang non-transitory machine readable medium of claim 31 (Nickolov: [0082 & Fig 1]: " FIG. 1A illustrates an example embodiment of a server system 80 which may be used for implementing various aspects/features described herein. In at least one embodiment, the server system 80 includes at least one network device 60, and at least one storage device 70 (such as, for example, a direct attached storage device)”).
Modified Nickolov doesn’t explicitly teaches wherein, after state information for a particular existing flow has been sent to the second device, but before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device forwards the packet to the second device for processing.
Wang however discloses wherein, after state information for a particular existing flow has been sent to the second device, but before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device forwards the packet to the second device for processing 
 (Wang: [0023-0024]: According to source address and destination address of the packet related to flow, a SDN controller may determine whether the source host (such as a virtual machine) of the packet related to flow and the destination host are on a same physical server & For example, if the packet related to flow is an ARP request packet, the SDN controller may determine whether the source host and the destination host are on a same physical server based on source IP address or source MAC address of the ARP request packet and destination IP address of the ARP request packet”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Nickolov in view of Wang to figure out sending ARP request.  One would be motivated to do so because this technique advantageously allows the forwarding of the packet to a physical network card of the physical server where the vSwitch is deployed (Wang  [ABS]).

As per claim 36 Nickolov/Wang non-transitory machine readable medium of claim 31 (Nickolov: [0082 & Fig 1]: " FIG. 1A illustrates an example embodiment of a server system 80 which may be used for implementing various aspects/features described herein. In at least one embodiment, the server system 80 includes at least one network device 60, and at least one storage device 70 (such as, for example, a direct attached storage device)”).
Modified Nickolov doesn’t explicitly teaches wherein, before state information for a particular existing flow has been sent to the second device, and before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device performs the network service.
  Wang however discloses wherein, before state information for a particular existing flow has been sent to the second device, and before the GARP message is sent, the first device receives a packet of the particular existing flow, and the first device performs the network service  (Wang: [0026-0024]: When a SDN controller generates a source flow table entry to be distributed to a vSwitch which uploads a packet related to flow, the SDN controller may send a VLAN channel establishing request to a network administration server, wherein, the VLAN channel establishing request may contain information about source physical server and destination physical server related to the source flow table entry.  & For example, if the packet related to flow is an ARP request packet, the SDN controller may determine whether the source host and the destination host are on a same physical server based on source IP address or source MAC address of the ARP request packet and destination IP address of the ARP request packet”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Nickolov in view of Wang to figure out sending ARP request.  One would be motivated to do so because this technique advantageously allows the forwarding of the packet to a physical network card of the physical server where the vSwitch is deployed (Wang  [ABS]).


Claims 27, 29-30 are rejected based on rationale provided for claims 33, 35-36
Allowable Subject Matter
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/               Examiner, Art Unit 2449                                                                                                                                                                                         



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449